                    Case 2:18-cv-00847-JLR Document 148
                                                    147 Filed 04/23/20
                                                              04/22/20 Page 1 of 3




 1                                                             THE HONORABLE JAMES L. ROBART
 2

 3

 4

 5

 6
                                       UNITED STATES DISTRICT COURT
 7
                                      WESTERN DISTRICT OF WASHINGTON
 8                                              AT SEATTLE

 9
       CORUS REALTY HOLDINGS, INC.,                     Case No. 2:18-cv-00847-JLR
10
                         Plaintiff,                     STIPULATED MOTION AND
11                                                      ORDER TO MODIFY CERTAIN
                v.                                      DEADLINES REGARDING
12                                                      DEFENDANTS’ MOTION FOR
       ZILLOW GROUP, INC.; ZILLOW, INC.,                ATTORNEYS’ FEES AND COSTS
13     and TRULIA, LLC,
14                                                      Note on Motion Calendar: April 22, 2020
                         Defendants.
15

16             On April 14, 2020, Defendants filed a Motion for Attorneys’ Fees and Costs (Dkt. No.
17    145). The parties seek to modify the briefing schedule for Plaintiff’s response and Defendants’
18    reply to allow sufficient time for each. They thus stipulate to a revision of the deadlines as follows:
19
     Deadline                                               Current Due Date           New Due Date
20
     Plaintiff’s response to the motion                     April 27, 2020             May 4, 2020
21
     Defendants’ reply to Plaintiff’s response              May 1, 2020                May 12, 2020
22

23   Noting Date on Motion Calendar                         May 1, 2020                May 12, 2020

24             IT IS SO STIPULATED by and between the parties hereto.
25

26

                                                                                 P ERKINS C OIE LLP
      STIPULATION TO MODIFY DEADLINES                                        1201 Third Avenue, Suite 4900
      2:18-cv-00847-JLR – 1                                                        Seattle, WA 98101
                                                                                Phone: (206) 359-8000
      147967767.1                                                                 Fax: (206) 359-9000
                   Case 2:18-cv-00847-JLR Document 148
                                                   147 Filed 04/23/20
                                                             04/22/20 Page 2 of 3




 1

 2            PURSUANT TO THE STIPULATION, IT IS SO ORDERED THIS 23rd DAY
 3   OF APRIL, 2020.
 4
     DATED: April 23, 2020
 5

 6
                                                A
                                                ____________________________
                                                HON. JAMES L. ROBART
 7                                              UNITED STATES DISTRICT JUDGE
 8
     DATED: April 22, 2020
 9
     By: /s/ Charles Pannell                      By: /s/ Ramsey M. Al-Salam
10       Mitch Stockwell (pro hac vice)               Ramsey M. Al-Salam, WSBA No. 18822
         MStockwell@kilpatricktownsend.com            RAlSalam@perkinscoie.com
11       Wab Kadaba (pro hac vice)                    Antoine M. McNamara, WSBA No. 41701
         WKadaba@kilpatricktownsend.com               AMcNamara@perkinscoie.com
12       Charles Pannell (pro hac vice)               Stevan R. Stark, WSBA No. 39639
         CPannell@kilpatricktownsend.com              SStark@perkinscoie.com
13
         Joshua Lee (pro hac vice)                    Tyler Roberts, WSBA No. 52688
14       JLee@kilpatricktownsend.com                  TRoberts@perkinscoie.com
         KILPATRICK TOWNSEND &                        PERKINS COIE LLP
15       STOCKTON LLP                                 1201 Third Avenue, Suite 4900
         1100 Peachtree Street NE, Suite 2800         Seattle, WA 98101
16       Atlanta, GA 30309                            Phone: (206) 359-8000
17       Phone: 404-815-6500                          Fax: (206) 359-9000

18        Dario Machleidt, WSBA No. 41860            Counsel for Defendants Zillow Group, Inc.,
          DMachleidt@kilpatricktownsend.com          Zillow, Inc., and Trulia, LLC
19        KILPATRICK TOWNSEND &
          STOCKTON LLP
20        1420 Fifth Avenue, Suite 3700
21        Seattle, WA 98101
          Phone: 206-467-9600
22
          Counsel for Plaintiff Corus Realty
23        Holdings, Inc.
24

25

26

                                                                      P ERKINS C OIE LLP
     STIPULATION TO MODIFY DEADLINES                              1201 Third Avenue, Suite 4900
     2:18-cv-00847-JLR – 2                                              Seattle, WA 98101
                                                                     Phone: (206) 359-8000
     147967767.1                                                       Fax: (206) 359-9000
                   Case 2:18-cv-00847-JLR Document 148
                                                   147 Filed 04/23/20
                                                             04/22/20 Page 3 of 3




 1                                    CERTIFICATE OF SERVICE
 2            I hereby certify that on April 22, 2020, I caused copies of the foregoing document to be
 3
     served via ECF to the following counsel of record:
 4

 5    Dario Machleidt
      DMachleidt@kilpatricktownsend.com
 6
      KILPATRICK TOWNSEND & STOCKTON LLP
 7    1420 Fifth Avenue, Suite 3700
      Seattle, WA 98101
 8    Phone: 206-467-9600

 9    Mitch Stockwell
      MStockwell@kilpatricktownsend.com
10
      Wab Kadaba
11    WKadaba@kilpatricktownsend.com
      Charles Pannell
12    CPannell@kilpatricktownsend.com
      Joshua Lee
13    jlee@kilpatricktownsend.com
      KILPATRICK TOWNSEND & STOCKTON LLP
14
      1100 Peachtree Street NE, Suite 2800
15    Atlanta, GA 30309
      Phone: 404-815-6500
16

17                                                        /s/ Ramsey M. Al-Salam
18                                                        Ramsey M. Al-Salam

19

20

21

22

23

24

25

26

                                                                            P ERKINS C OIE LLP
     CERTIFICATE OF SERVICE                                             1201 Third Avenue, Suite 4900
     2:18-cv-00847-JLR – 1                                                    Seattle, WA 98101
                                                                           Phone: (206) 359-8000
     147967767.1                                                             Fax: (206) 359-9000
